Order entered March 14, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01434-CR
                                       No. 05-14-01435-CR

                             CAL MAURICE BUTLER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause No. F06-65524-V, F06-65525-UV

                                             ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders
brief filed by appellate counsel. Accordingly, we ORDER appellate counsel John Tatum to
provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Mr.
Tatum to provide this Court, within THIRTY DAYS of the date of this order, with written
verification that the record has been sent to appellant.
       Appellant’s pro se response is due by JUNE 6, 2014
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Lawrence Mitchell, Presiding Judge, 292nd Judicial District Court, and John Tatum.
       We DIRECT the Clerk to send a copy of the order, by first-class mail, to Cal Maurice
Butler, TDCJ No. 1427407, Clements Unit, 9601 Spur 591, Amarillo, Texas 79107-9606.

                                                        /s/   DAVID EVANS
                                                              JUSTICE